Case 1:99-mc-09999 Document 1122-1 Filed 10/06/20 Page 1 of 25 PageID #: 112733
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    2 of125
                                                         Page     of PageID
                                                                     24 Page#: ID
                                                                               112734
                                                                                  #:1320




     1   Stephen C. Jensen (SBN 149,894)
         steve.jensen@knobbe.com
     2   Sheila N. Swaroop (SBN 203,476)
         sheila.swaroop@knobbe.com
     3   David G. Jankowski (SBN 205,634)
         david.jankowski@knobbe.com
     4   Marko R. Zoretic (SBN 233,952)
         marko.zoretic@knobbe.com
     5   Benjamin J. Everton (SBN 259,214)
         ben.everton@knobbe.com
     6   Douglas B. Wentzel (SBN 313,452)
         douglas.wentzel@knobbe.com
     7   KNOBBE, MARTENS, OLSON & BEAR, LLP
         2040 Main Street, 14th Floor
     8   Irvine, CA 92614
         Telephone: (949) 760-0404
     9   Facsimile: (949) 760-9502
    10   Attorneys for Plaintiff
         FISHER & PAYKEL HEALTHCARE LIMITED
    11
         [Defendant’s counsel listed on next page]
    12
    13                   IN THE UNITED STATES DISTRICT COURT
    14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
    15                               SOUTHERN DIVISION
    16
          FISHER & PAYKEL                         )   Case No. 8:19-CV-00835-JVS-DFM
    17    HEALTHCARE LIMITED, a New               )
          Zealand corporation,                    )   Hon. James V. Selna
    18                                            )
                                                  )   [Discovery Document: Referred to
    19                                            )   Magistrate Judge Douglas F.
                       Plaintiff,                 )
    20                                            )   McCormick]
                 v.                               )
    21                                            )   STIPULATED PROTECTIVE
          FLEXICARE INCORPORATED, a               )   ORDER
    22    California corporation,                 )
                                                  )
    23                 Defendant.                 )
                                                  )
    24
    25
    26
    27
    28
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    3 of225
                                                         Page     of PageID
                                                                     24 Page#: ID
                                                                               112735
                                                                                  #:1321




     1
     2   Joseph Akrotirianakis (CBN 197971)
         jakro@kslaw.com
     3   KING & SPALDING LLP
         633 West Fifth Street, Suite 1600
     4   Los Angeles, CA 90071
         Telephone: (213) 443-4379
     5   Facsimile: (213) 443-4310
     6   Christopher C. Campbell (Pro Hac Vice)
         Chris.campbell@kslaw.com
     7   KING & SPALDING LLP
         1700 Pennsylvania Ave, NW
     8   Suite 200
         Washington, D.C. 2006-4707
     9   Telephone: (202) 626-5578
         Facsimile: (202) 626-3737
    10
         James P. Brogan (State Bar No. 155906)
    11   jbrogan@kslaw.com
         KING & SPALDING LLP
    12   1515 Wynkoop Street, Suite 800
         Denver, CO 80202
    13   Telephone: (720) 535-2310
         Facsimile: (720) 535-2400
    14
    15   Attorneys for Defendant
         FLEXICARE INCORPORATED
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    4 of325
                                                         Page     of PageID
                                                                     24 Page#: ID
                                                                               112736
                                                                                  #:1322




     1          Plaintiff Fisher & Paykel Healthcare Limited (“Plaintiff” or “Fisher &
     2   Paykel Healthcare”) and Defendant Flexicare Incorporated (“Defendant” or
     3   “Flexicare”), recognizing that each may have materials containing trade secret or
     4   other confidential business, financial, research, technical, cost, price, marketing
     5   or other commercial information, as is contemplated by Federal Rule of Civil
     6   Procedure 26(c), have agreed to the terms of the Stipulated Protective Order
     7   (“Order”) as set forth below.      The purpose of this Order is to protect the
     8   confidentiality of such materials as much as practical during the litigation.
     9                             GOOD CAUSE STATEMENT
    10          Good cause exists for this Court to enter the Stipulated Protective Order
    11   because disclosure of the parties’ confidential information would harm the parties
    12   financially and allow competitors to gain unfair advantage.            For example,
    13   competitors could gain an unfair advantage over the parties if they learn the
    14   parties’ confidential information, such as product specifications, design history
    15   files, regulatory submissions, financial information, sales information, business
    16   and marketing strategy, or information concerning business operations. Such
    17   information would allow others to unfairly compete in the market and usurp the
    18   parties’ business opportunities, to the detriment of the parties. Good cause further
    19   exists in that this Stipulated Protective Order will allow for the parties to disclose
    20   documents that may be required for the litigation of this matter without suffering
    21   from both an economic and business detriment that would result from the
    22   disclosure of confidential information to the parties’ competitors and/or to the
    23   public.
    24          THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY
    25   ORDERED:
    26          1.    This Order shall apply to all information produced during discovery
    27   in this action that shall be designated by the party or person producing it as
    28   “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,” or “Restricted
                                                  -1-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    5 of425
                                                         Page     of PageID
                                                                     24 Page#: ID
                                                                               112737
                                                                                  #:1323




     1   Confidential     –    Competitively    Sensitive”    (collectively   “Confidential
     2   Information”). This Order shall not apply to information that, before disclosure,
     3   is properly in the possession or knowledge of the party to whom such disclosure
     4   is made, or is public knowledge. The restrictions contained in this Order shall not
     5   apply to information that is, or after disclosure becomes, public knowledge other
     6   than by an act or omission of the party to whom such disclosure is made, or that
     7   is legitimately acquired from a source not subject to this Order.
     8          2.      If a document or thing produced in response to a document request
     9   or in connection with a deposition, interrogatory answer, or admission
    10   (collectively “discovery response”), or a deposition, other transcript of testimony,
    11   or declaration or affidavit, contains information that in the good faith belief of a
    12   party and its counsel contains confidential information, such discovery response,
    13   or deposition or trial transcript shall be designated “Confidential,” “Highly
    14   Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
    15   Sensitive” by the party contending there is Confidential Information therein.
    16          3.      If an exhibit, pleading, discovery response, document or thing,
    17   testimony, or other court submission is designated “Confidential,” “Highly
    18   Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
    19   Sensitive,” the legend “Confidential,” “Highly Confidential-Attorneys’ Eyes
    20   Only,” or “Restricted Confidential – Competitively Sensitive” (in such a manner
    21   as will not interfere with the legibility thereof) shall be affixed before the
    22   production or service upon a party.
    23          4.      As a general guideline, a document should be designated
    24   “Confidential” when it contains confidential business, technical or other
    25   information that may be reviewed by the receiving party, the parties’ experts, and
    26   other representatives, but must be protected against disclosure to third parties. A
    27   document may be designated “Highly Confidential-Attorneys’ Eyes Only” only
    28   when it contains the following highly sensitive information that is maintained
                                                 -2-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    6 of525
                                                         Page     of PageID
                                                                     24 Page#: ID
                                                                               112738
                                                                                  #:1324




     1   confidentially by the producing party: financial information; sales information;
     2   technical and development information about a party’s products; comparative
     3   product test results; business plans; marketing strategies; regulatory submissions;
     4   or any other information that would put the producing party at a competitive
     5   disadvantage if the information became known to employees of the receiving
     6   party or third parties. A document may be designated “Restricted Confidential –
     7   Competitively Sensitive” only when it contains information deemed in good faith
     8   by the producing party to be of such a competitively sensitive nature to justify
     9   precluding access to the designated material by the designated in-house attorneys
    10   of the other party. Such information may consist of new product plans and
    11   competitive strategies; pricing lists; cost information; pricing information;
    12   distribution agreements; group purchasing organization (“GPO”) agreements;
    13   trade secret information; customer, license, supplier, and vendor information; and
    14   competitively sensitive technical documentation, such as bill of materials
    15   (“BOMs”) that include pricing/quantity information, or documents related to
    16   design of a party’s products under development or design of products that have
    17   not been released to the public.
    18          5.    All Confidential Information that has been obtained from a party
    19   during the course of this proceeding shall be used only for the purpose of this
    20   litigation, including any post-trial proceedings, appellate proceedings, and not for
    21   any other business, proceeding, litigation, or other purpose whatsoever. Further,
    22   such information may not be disclosed to anyone except as provided in this Order.
    23   Counsel for a party may give advice and opinions to their client based on
    24   evaluation of information designated as Confidential Information produced by the
    25   other party, but shall not reveal the content of such information except by prior
    26   agreement with opposing counsel.
    27          6.    All documents, or any portion thereof, produced for inspection only
    28   (i.e., copies have not yet been provided to the receiving party) shall be deemed
                                                 -3-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    7 of625
                                                         Page     of PageID
                                                                     24 Page#: ID
                                                                               112739
                                                                                  #:1325




     1   “Highly Confidential-Attorneys Eyes Only.” If a copy of any such document is
     2   requested after inspection, the document shall be deemed “Confidential,” “Highly
     3   Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
     4   Sensitive” only if labeled or marked in conformity with Paragraphs 2 and 4, with
     5   access and dissemination limited as set forth in Paragraphs 11-14.
     6          7.     Information disclosed at a deposition or other testimony may be
     7   designated as “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,” or
     8   “Restricted Confidential – Competitively Sensitive” at the time of the deposition
     9   or testimony, or within fourteen (14) days following receipt of the final, certified
    10   transcript, and shall be subject to the provisions of this Order. Additional
    11   information disclosed during a deposition may be designated as “Confidential,”
    12   “Highly Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential –
    13   Competitively Sensitive” by notifying the other party, in writing, within fourteen
    14   (14) days after receipt of the final transcript, of the specific pages of the transcript
    15   that should also be so designated. Unless otherwise agreed on the record of the
    16   deposition, all transcripts shall be treated as “Restricted Confidential –
    17   Competitively Sensitive” for a period of fourteen (14) days after their receipt,
    18   and the transcript shall not be disclosed by a non-designating party to persons
    19   other than those persons named or approved according to Paragraph 13 to review
    20   documents or materials designated “Restricted Confidential – Competitively
    21   Sensitive” on behalf of that non-designating party.
    22          8.     All exhibits, pleadings, discovery responses, documents or things,
    23   testimony or other submissions, filed with the Court pursuant to this action that
    24   have been designated “Confidential,” “Highly Confidential-Attorneys’ Eyes
    25   Only,” or “Restricted Confidential – Competitively Sensitive,” by any party, or
    26   any pleading or memorandum purporting to reproduce, paraphrase, or otherwise
    27   disclose such information designated as Confidential Information, shall be
    28   marked with the legend “Confidential,” “Highly Confidential-Attorneys’ Eyes
                                                   -4-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    8 of725
                                                         Page     of PageID
                                                                     24 Page#: ID
                                                                               112740
                                                                                  #:1326




     1   Only,” or “Restricted Confidential – Competitively Sensitive,” or with a
     2   substantially similar variation thereof. In accordance with Local Rule 79-5.1, if
     3   any papers to be filed with the Court contain information and/or documents that
     4   have been designated as “Confidential,” “Highly Confidential-Attorneys’ Eyes
     5   Only,” or “Restricted Confidential – Competitively Sensitive,” the proposed
     6   filing shall be accompanied by an application to file the papers or the portion
     7   thereof containing the designated information or documents (if such portion is
     8   segregable) under seal; and the application shall be directed to the judge to whom
     9   the papers are directed. Pending the ruling on the application, the papers or
    10   portions thereof subject to the sealing application shall be lodged under seal.
    11          9.    All Confidential Information used at a hearing or at trial shall
    12   become public absent a separate order from the Court upon written motion and
    13   sufficient cause shown. Any documents filed with the Court that contain
    14   Confidential Information shall follow the procedures set forth in Paragraph 8. If
    15   any party desires at a hearing or at trial to offer into evidence Confidential
    16   Information, or to use Confidential Information in such a way as to reveal its
    17   nature or contents, such offers or use shall be made only upon the taking of all
    18   steps reasonably available to preserve the confidentiality of such Confidential
    19   Information. The party seeking to use the Confidential Information must provide
    20   the party that produced such Confidential Information sufficient time to request
    21   an order from the Court to limit the offer of such Confidential Information. The
    22   party seeking to use the Confidential Information stipulates that good cause exists
    23   and agrees to assist in any application or motion to preserve the confidentiality of
    24   such Confidential Information.
    25          10.   As used in this Order, “Trial Counsel” refers exclusively to the
    26   following:
    27                a.     For Plaintiff: The attorneys, paralegals, agents, and support
    28          staff of Knobbe, Martens, Olson & Bear, LLP, and any other firm who
                                                 -5-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    9 of825
                                                         Page     of PageID
                                                                     24 Page#: ID
                                                                               112741
                                                                                  #:1327




     1          enters an appearance on behalf of Fisher & Paykel Healthcare in connection
     2          with these proceedings, but shall not under any circumstances include any
     3          current or former officer, director, or employee of Plaintiff.
     4                 b.     For Defendants: The attorneys, paralegals, agents, and support
     5          staff of King & Spalding LLP, and any other firm who enters an appearance
     6          on behalf of Flexicare in connection with these proceedings, but shall not
     7          under any circumstances include any current or former officer, director, or
     8          employee of Defendant.
     9                 c.     Others: Such additional attorneys as may be ordered by the
    10          Court, or subsequently may be agreed upon by the parties, such agreement
    11          not to be unreasonably withheld.
    12          11.    Material designated as “Confidential” that has been obtained from a
    13   party during the course of this proceeding may be disclosed or made available
    14   only to the Court, to Trial Counsel for either party, and to the persons designated
    15   in this paragraph and subject to Paragraph 14:
    16                 a.     officers, directors, or designated employees of a party deemed
    17          necessary by Trial Counsel to aid in the prosecution, defense, or settlement
    18          of this action;
    19                 b.     independent experts or consultants (together with their clerical
    20          staff) retained by such Trial Counsel to assist in the prosecution, defense,
    21          or settlement of this action;
    22                 c.     court reporter(s) employed in this action;
    23                 d.     agents of Trial Counsel needed to perform various services
    24          such as, for example, copying, drafting of exhibits, and support and
    25          management services, including vendors retained by the parties, or by Trial
    26          Counsel for parties, for the purpose of encoding, loading into a computer
    27          and storing and maintaining for information control and retrieval purposes,
    28          transcripts of depositions, hearings, trials, pleadings, exhibits marked by a
                                                  -6-
 Case8:19-cv-00835-JVS-DFM
Case  1:99-mc-09999 Document 1122-1 49
                           Document FiledFiled
                                           10/06/20  Page
                                               09/03/19   10 of
                                                        Page  9 25 PageID
                                                                of 24 Page#:ID
                                                                             112742
                                                                               #:1328




     1         party, or attorneys' work product, all of which may contain material
     2         designated “Confidential”;
     3               e.     witnesses during any deposition or other proceeding of this
     4         action, (i) who are the author or recipient of the “Confidential” material,
     5         (ii) who, based on evidence, have seen the material in the past, or (iii) who
     6         counsel for a party can demonstrate has knowledge of the contents of the
     7         document or the specific events, transactions, discussions, or data reflected
     8         in the document, and upon the witness being advised of the need and
     9         agreeing to keep the records confidential and agreeing not to use the
    10         information for any purpose other than this action;
    11               f.     any persons who appear on the face of the “Confidential”
    12         Information as an author or prior recipient thereof; and
    13               g.     any other persons as to whom the parties in writing agree.
    14         12.   Material designated as “Highly Confidential-Attorneys’ Eyes Only”
    15   that has been obtained from a party during the course of this proceeding may be
    16   disclosed or made available only to the Court, to Trial Counsel for either party,
    17   and to the persons designated in this paragraph and subject to Paragraph 14:
    18               a.     up to two (2) in-house attorneys each for Plaintiff and
    19         Defendant (1) who have no involvement in competitive decision-making,
    20         (2) to whom disclosure is reasonably necessary for this litigation, and (3)
    21         as to whom the procedures set forth in paragraph 16, below, have been
    22         followed;
    23               b.     independent experts or consultants (together with their clerical
    24         staff) retained by such Trial Counsel to assist in the prosecution, defense,
    25         or settlement of this action;
    26               c.     authors and prior recipients of any material bearing a “Highly
    27         Confidential-Attorneys’ Eyes Only” legend;
    28               d.     court reporter(s) employed in this action;
                                                -7-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    11 of
                                                         Page  1025
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112743
                                                                                  #:1329




      1               e.     agents of Trial Counsel needed to perform various services
      2         such as, for example, copying, drafting of exhibits, and support and
      3         management services, including vendors retained by the parties, or by Trial
      4         Counsel for parties, for the purpose of encoding, loading into a computer
      5         and storing and maintaining for information control and retrieval purposes,
      6         transcripts of depositions, hearings, trials, pleadings, exhibits marked by a
      7         party, or attorneys' work product, all of which may contain material
      8         designated “Highly Confidential-Attorneys’ Eyes Only”;
      9               f.     witnesses during any deposition or other proceeding in this
    10          action (i) who are the author or recipient of the “Highly Confidential-
    11          Attorneys’ Eyes Only” material, (ii) who, based on evidence, have seen the
    12          material in the past, or (iii) who counsel for a party can demonstrate has
    13          knowledge of the contents of the document or the specific events,
    14          transactions, discussions, or data reflected in the document, and upon the
    15          witness being advised of the need and agreeing to keep the records
    16          confidential and agreeing not to use the information for any purpose other
    17          than this action; and
    18                g.     any other persons as to whom the parties in writing agree.
    19          13.   Material designated as “Restricted Confidential – Competitively
    20    Sensitive” that has been obtained from a party during the course of this
    21    proceeding may be disclosed or made available only to the Court, to Trial Counsel
    22    for either party, and to the persons designated in this Paragraph and subject to
    23    Paragraph 14:
    24                a.     independent experts or consultants (together with their clerical
    25          staff) retained by such Trial Counsel to assist in the prosecution, defense,
    26          or settlement of this action;
    27                b.     authors and prior recipients of any material bearing a
    28          “Restricted Confidential – Competitively Sensitive” legend;
                                                 -8-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    12 of
                                                         Page  1125
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112744
                                                                                  #:1330




      1                c.    court reporter(s) employed in this action;
      2                d.    agents of Trial Counsel needed to perform various services
      3         such as, for example, copying, drafting of exhibits, and support and
      4         management services, including vendors retained by the parties, or by Trial
      5         Counsel for parties, for the purpose of encoding, loading into a computer
      6         and storing and maintaining for information control and retrieval purposes,
      7         transcripts of depositions, hearings, trials, pleadings, exhibits marked by a
      8         party, or attorneys' work product, all of which may contain material
      9         designated “Restricted Confidential – Competitively Sensitive”;
    10                 e.    witnesses during any deposition or other proceeding in this
    11          action (i) who are the author or recipient of the “Restricted Confidential –
    12          Competitively Sensitive” material, (ii) who, based on evidence, have seen
    13          the material in the past, or (iii) who counsel for a party can demonstrate has
    14          knowledge of the contents of the document or the specific events,
    15          transactions, discussions, or data reflected in the document, and upon the
    16          witness being advised of the need and agreeing to keep the records
    17          confidential and agreeing not to use the information for any purpose other
    18          than this action; and
    19                 f.    any other persons as to whom the parties in writing agree.
    20          14.    Each person identified under Paragraphs 11(a)-(b), 12(a)-(b), and
    21    13(a) before having access to the Confidential Information, shall agree not to
    22    disclose to anyone not exempted by this Order any Confidential Information and
    23    not to make use of any such Confidential Information other than solely for
    24    purpose of this litigation, and shall acknowledge in writing by signing the
    25    Agreement to be Bound by Protective Order in the form of Exhibit A attached
    26    hereto, that he or she is fully conversant with the terms of this Order and agrees
    27    to comply with it and be bound by it. Counsel shall retain in his/her file until at
    28    least the conclusion of this litigation the original of each such signed Agreement
                                                  -9-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    13 of
                                                         Page  1225
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112745
                                                                                  #:1331




      1   to be Bound by Protective Order.
      2         15.    For the purpose of this Order, an independent expert or consultant
      3   shall be defined as a person, who has not been and is not an employee of a party
      4   or scheduled to become an employee in the near future, and who is retained or
      5   employed as a consultant or expert for purposes of this litigation, either full or
      6   part-time, by or at the direction of counsel of a party.
      7         16.    The right of any in-house attorneys, independent expert or consultant
      8   to receive any Confidential Information will be subject to the advance approval
      9   of such in-house attorney, expert or consultant by the designating party or by
    10    permission of the Court.
    11                 a.     The party seeking approval of an independent expert or
    12          consultant must provide the designating party with a written notification,
    13          which includes the name and curriculum vitae of the proposed independent
    14          expert or consultant that includes a description of the expert or consultant’s
    15          employment and consulting history during the past four years,
    16          identification of all matters within the past four years in which the expert
    17          testified at trial or by deposition, identification of any previous or current
    18          relationship with any of the parties or any competitors in the field of
    19          respiratory care, and an executed copy of the form attached hereto as
    20          Exhibit A, at least seven (7) calendar days in advance of providing any
    21          Confidential Information of the designating party to the expert or
    22          consultant. The party seeking approval of an in-house attorney first must
    23          make a written request to the designating party that (1) sets forth the full
    24          name of the in-house counsel and the city and state of his or her residence,
    25          and (2) describes the in-house attorney’s current and reasonably
    26          foreseeable future primary job duties and responsibilities in sufficient
    27
    28
                                                  -10-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    14 of
                                                         Page  1325
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112746
                                                                                  #:1332




      1         detail to determine if the in-house attorney is involved, or may become
      2         involved, in any competitive decision-making or patent prosecution.
      3                b.      If the designating party does not convey an objection to the
      4         proposed disclosure within seven (7) calendar days of receipt of the written
      5         notification, the designating party will be deemed to have waived objection
      6         to the disclosure and its agreement will be assumed.
      7                c.      If within seven (7) calendar days of receipt of the written
      8         notification, the designating party gives notification of its objection to the
      9         disclosure of Confidential Information to the in-house attorney, expert or
    10          consultant identified by written notice, there shall be no disclosure to the
    11          in-house attorney, expert/consultant at issue until such objection is
    12          resolved. The objection shall state the reasons why the designating party
    13          believes the identified individuals should not receive Confidential
    14          Information.
    15                 d.      If after meeting and conferring, the Parties do not otherwise
    16          resolve the dispute, the designating party must seek relief from the Court,
    17          by way of filing a motion within fourteen (14) days of the meet and confer.
    18          The filing and pendency of any such motion shall not limit, delay, or defer
    19          any disclosure of the Confidential Information to persons as to whom no
    20          such objection has been made, nor shall it delay or defer any other pending
    21          discovery. If the designating party does not seek relief from the Court
    22          within this time period, the objection shall deemed to be resolved.
    23          17.    Any Confidential Information may be used in the course of any
    24    deposition taken of the party producing such Confidential Information or its
    25    employees without consent, or otherwise used in any deposition with the consent
    26    of the party producing such Confidential Information, subject to the condition that
    27    when such Confidential Information is so used, the party who made the
    28    designation may notify the reporter that the portion of the deposition in any way
                                                 -11-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    15 of
                                                         Page  1425
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112747
                                                                                  #:1333




      1   pertaining to such Confidential Information or any portion of the deposition
      2   relevant thereto is being taken pursuant to this Order. Further, whenever any
      3   Confidential Information is to be discussed or disclosed in a deposition, any party
      4   claiming such confidentiality may exclude from the room any person not entitled
      5   to receive such Confidential Information pursuant to the terms of this Order.
      6         18.    A receiving party who objects to the designation of any document,
      7   discovery response, or deposition or other testimony as “Confidential,” “Highly
      8   Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
      9   Sensitive” shall state the objection by letter which complies with the requirements
    10    of Local Rule 37-1 to counsel for the producing party. Pursuant to Local Rule
    11    37-1, counsel for the parties shall confer within ten (10) days following receipt of
    12    the letter stating the objection. If the objection is not resolved through the parties’
    13    meeting pursuant to Local Rule 37-1, the receiving party may move the Court to
    14    determine whether the document, discovery response or deposition or other
    15    testimony at issue qualifies for treatment as “Confidential,” “Highly Confidential-
    16    Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively Sensitive.”
    17    The receiving party’s motion must be accompanied by a written stipulation of the
    18    parties as required by Local Rule 37-2. If the receiving party files such a motion,
    19    the document, discovery response, or deposition or other testimony at issue will
    20    continue to be entitled to the protections accorded by this Order until and unless
    21    the Court rules otherwise. If the receiving party files such a motion, the producing
    22    party shall bear the burden of establishing that the document, discovery response
    23    or deposition or other testimony at issue qualifies for treatment as “Confidential,”
    24    “Highly Confidential-Attorneys’ Eyes Only,” Or “Restricted Confidential –
    25    Competitively Sensitive.” Nothing herein shall operate as an admission by any
    26    party that any particular document, discovery response, or deposition or other
    27    testimony contains “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,”
    28    or “Restricted Confidential – Competitively Sensitive” Information for purposes
                                                   -12-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    16 of
                                                         Page  1525
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112748
                                                                                  #:1334




      1   of determining the merits of the claims in this litigation. A party shall not be
      2   obligated to challenge the propriety of the designation of any document,
      3   discovery response or deposition or other testimony at the time such designation
      4   is made; failure to do so shall not preclude a subsequent challenge within a
      5   reasonable time. Further, a party’s failure to challenge a designation during
      6   pretrial discovery shall not preclude a subsequent challenge of such designation
      7   at trial or in connection with the submission of any document, discovery response
      8   or deposition or other testimony to the Court for any purpose.
      9         19.      Notwithstanding anything contrary herein, if a party through
    10    inadvertence or mistake produces any Confidential Information without marking
    11    it with the legend “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,”
    12    or “Restricted Confidential – Competitively Sensitive,” or by designating it with
    13    an incorrect level of confidentiality, the producing party may give written notice
    14    to the receiving party that the document, discovery response, or deposition or
    15    other testimony contains Confidential Information and should be treated as such
    16    in accordance with the provisions of this Order. Upon receipt of such notice, and
    17    upon receipt of properly marked materials, the receiving party shall return said
    18    unmarked materials and not retain copies thereof, and must treat such documents,
    19    discovery responses, or deposition or other testimony as Confidential Information
    20    and shall cooperate in restoring the confidentiality of such Confidential
    21    Information.     The inadvertent or unintentional disclosure by a party of
    22    Confidential Information, regardless of whether the information was so
    23    designated at the time of disclosure, shall not be deemed a waiver in whole or in
    24    part of a party's claim of confidentiality either as to the specific information
    25    disclosed or as to any other information relating thereto or on the same or related
    26    subject matter, provided that the non-producing party is notified and properly
    27    marked documents are supplied as provided herein. The receiving party shall not
    28    be responsible for the disclosure or other distribution of belatedly designated
                                                 -13-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    17 of
                                                         Page  1625
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112749
                                                                                  #:1335




      1   Confidential Information as to such disclosure or distribution that may occur
      2   before the receipt of such notification of a claim of confidentiality and such
      3   disclosure or distribution shall not be deemed to be a violation of this Order.
      4         20.    Inadvertent disclosures of material protected by the attorney-client
      5   privilege or the work product doctrine shall be handled in accordance with Federal
      6   Rule of Evidence 502. Pursuant to Federal Rule of Evidence 502(d) and (e), the
      7   production of privileged or work-product protected documents or information,
      8   including electronically stored information, whether inadvertent or not, is not a
      9   waiver of the privilege or protection in connection with discovery in this case or
    10    any other federal proceeding. If, after producing documents or materials in the
    11    litigation, a producing party discovers that the documents or materials include
    12    information that is properly subject to protection under the attorney-client
    13    privilege or the attorney work product doctrine, the producing party shall
    14    promptly provide written notice to the receiving party that the documents or
    15    materials were inadvertently produced and properly subject to protection under
    16    the attorney-client privilege or the attorney work product doctrine.          Upon
    17    receiving such written notice from the producing party that privileged information
    18    or attorney work product material has been inadvertently produced, all such
    19    information, and all copies thereof, either shall be promptly returned to the
    20    producing party, or shall be destroyed and the receiving party shall promptly
    21    provide the producing party with notice that all such documents have been
    22    destroyed, except that the receiving party may retain one copy of the inadvertently
    23    produced material for the sole purpose of challenging the assertion of privilege or
    24    work product. If the receiving party disagrees with the designation of any such
    25    documents or materials as privileged or otherwise protected after conferring with
    26    the producing party in good faith, the receiving party may move the Court for
    27    production of the returned documents or materials. If the receiving party does not
    28    file such motion within fifteen (15) days after conferring with the producing party,
                                                 -14-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    18 of
                                                         Page  1725
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112750
                                                                                  #:1336




      1   the receiving party shall return the remaining copy to the producing party. The
      2   producing party shall retain all returned documents or materials for further
      3   disposition.
      4         21.      All Confidential Information must be held in confidence by those
      5   inspecting or receiving it, and must be used only for purposes of this action.
      6   Counsel for each party, and each person receiving Confidential Information must
      7   take reasonable precautions to prevent the unauthorized or inadvertent disclosure
      8   of such information. If Confidential Information is disclosed to any person other
      9   than a person authorized by this Order, the party responsible for the unauthorized
    10    disclosure must immediately bring all pertinent facts relating to the unauthorized
    11    disclosure to the attention of the other parties and, without prejudice to any rights
    12    and remedies of the other parties, make every effort to prevent further disclosure
    13    by the party and by the person(s) receiving the unauthorized disclosure.
    14          22.      Documents and things produced or made available for inspection
    15    may be subject to redaction, in good faith by the producing party, of sensitive
    16    material that is subject to the attorney-client privilege or to work-product
    17    immunity. Each such redaction, regardless of size, will be clearly labeled. This
    18    paragraph shall not be construed as a waiver of any party's right to seek disclosure
    19    of redacted information.
    20          23.      Neither the taking or the failure to take any action to enforce the
    21    provisions of this Order, nor the failure to object to any designation or any such
    22    action or omission, shall constitute a waiver of any signatory's right to seek and
    23    obtain protection or relief, with respect to any claim or defense in this action or
    24    any other action including, but not limited to, the claim or defense that any
    25    information is or is not proprietary to any party, is or is not entitled to particular
    26    protection or that such information embodies trade secret or other confidential
    27    information of any party. The procedures set forth herein shall not affect the
    28    rights of the parties to object to discovery on grounds other than those related to
                                                  -15-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    19 of
                                                         Page  1825
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112751
                                                                                  #:1337




      1   trade secrets or other confidential information claims, nor shall it relieve a party
      2   of the necessity of proper responses to discovery requests.
      3         24.    This Order shall not abrogate or diminish any contractual, statutory,
      4   or other legal obligation or right of any party to this Order, as to any third party,
      5   with respect to any Confidential Information. The fact that Information is
      6   designated “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,” or
      7   “Restricted Confidential – Competitively Sensitive” under this Order shall not be
      8   deemed to be determinative of what a trier of fact may determine to be
      9   confidential or proprietary. This Order shall be without prejudice to the right of
    10    any party to bring before the Court the question of:
    11                 a.      whether any particular information is or is not Confidential
    12          Information;
    13                 b.      whether any particular information is or is not entitled to a
    14          greater or lesser degree of protection than provided hereunder; or
    15                 c.      whether any particular information is or is not relevant to any
    16          issue in this case; provided that in doing so the party complies with the
    17          foregoing procedures.
    18          25.    The terms of the Order are applicable to Confidential Information
    19    produced by a non-party, and Confidential Information produced by a non-party
    20    in connection with this litigation is protected by the remedies and relief provided
    21    by the Order. To protect its own Confidential Information, a party may ask a non-
    22    party to execute the Agreement to be Bound by the Protective Order in the form
    23    of Exhibit A.
    24          26.    Prosecution Bar: Any person reviewing any of another party’s
    25    “Highly Confidential – Attorneys’ Eyes Only” or “Restricted Confidential –
    26    Competitively Sensitive” Information of a technical nature shall not, for a period
    27    commencing upon receipt of such information and ending two years following
    28    the conclusion of this case (including any appeals), be involved in the prosecution
                                                  -16-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    20 of
                                                         Page  1925
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112752
                                                                                  #:1338




      1   of patents or patent applications relating to heated breathing circuits or nasal
      2   cannulas on behalf of the receiving party or its acquirer, successor, predecessor,
      3   or other affiliate, including without limitation the patents asserted in this action
      4   and any patent or application claiming priority to or otherwise related to the
      5   patents asserted in this action, before any foreign or domestic agency, including
      6   the United States Patent and Trademark Office (“the Patent Office”).             For
      7   purposes of this paragraph, “prosecution” includes directly or indirectly drafting,
      8   amending, advising, or otherwise affecting the scope or maintenance of patent
      9   claims. For the avoidance of doubt, persons receiving Highly Confidential –
    10    Attorneys’ Eyes Only or “Restricted Confidential – Competitively Sensitive”
    11    Information are not prohibited from participating in any patent opposition,
    12    reissue, inter partes review, post grant review or reexamination proceedings,
    13    provided that such persons shall not participate in the drafting or amending of
    14    patent claims in any such proceedings. To ensure compliance with the purpose
    15    of this provision, each party shall create an “Ethical Wall” between those persons
    16    with access to Highly Confidential – Attorneys’ Eyes Only or “Restricted
    17    Confidential – Competitively Sensitive” Information of a technical nature and any
    18    individuals who, on behalf of the party or its acquirer, successor, predecessor, or
    19    other affiliate, directly or indirectly draft, amend, advise, or otherwise affect the
    20    scope or maintenance of patent claims relating to heated breathing circuits or
    21    nasal cannulas, including without limitation the patents asserted in this action and
    22    any patent or application claiming priority to or otherwise related to the patents
    23    asserted in this action, before any foreign or domestic agency, including the Patent
    24    Office. The parties expressly agree that the prosecution bar set forth herein shall
    25    be personal to any attorney who received “Highly Confidential – Attorneys’ Eyes
    26
    27
    28
                                                  -17-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    21 of
                                                         Page  2025
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112753
                                                                                  #:1339




      1   Only” or “Restricted Confidential – Competitively Sensitive” Information and
      2   shall not be imputed to any other persons or attorneys at the attorney’s law firm.
      3         27.    Within sixty (60) days following the termination of this action,
      4   including all appeals, all documents and materials designated by the opposing
      5   party as “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,” or
      6   “Restricted Confidential – Competitively Sensitive” except such documents or
      7   information which incorporate or are incorporated into attorney work product (a
      8   single copy of which may be retained in counsel’s file), shall, upon request, be
      9   returned to the producing party, or disposed of pursuant to the instruction of the
    10    producing party. Upon request, counsel shall provide certification to opposing
    11    counsel that all such documents and materials have been returned or destroyed.
    12    Notwithstanding the foregoing, counsel for each party may retain all pleadings,
    13    briefs, memoranda, motions, and other documents filed with the Court that refer
    14    to or incorporate Confidential Information, and will continue to be bound by this
    15    Order with respect to all such retained information.
    16          28.    Nothing in this Order is intended or should be construed as
    17    authorizing a party to disobey a lawful subpoena or other process or court order
    18    to produce Confidential Information in another legal proceeding. If a party
    19    receives a subpoena or other process or court order that requests production of
    20    Confidential Information of a producing party, the receiving party shall
    21    immediately notify the producing party, provide a copy of the subpoena or other
    22    process or court order, and cooperate with the producing party with respect to all
    23    reasonable procedures sought by the producing party.
    24          29.    Transmission by electronic mail to the following email addresses is
    25    acceptable for all notification purposes within this Order:
    26
    27
    28
                                                 -18-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    22 of
                                                         Page  2125
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112754
                                                                                  #:1340




      1         For Plaintiff:
      2         sheila.swaroop@knobbe.com
      3         david.jankowski@knobbe.com
      4         marko.zoretic@knobbe.com
      5         ben.everton@knobbe.com
      6         douglas.wentzel@knobbe.com
      7         FPH.Flexicare@knobbe.com
      8
                For Defendant:
      9
                jakro@kslaw.com
    10
                jbrogan@kslaw.com
    11
                Chris.campbell@kslaw.com
    12
                mcarey@kslaw.com
    13
                psauer@kslaw.com
    14
                flexicare@kslaw.com
    15
    16          30.    The restrictions provided for above shall not terminate upon the
    17    conclusion of this lawsuit. This Order is without prejudice to the right of a party
    18    hereto to seek relief from the Court, upon good cause shown, from any of the
    19    provisions or restrictions provided herein.
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 -19-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    23 of
                                                         Page  2225
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112755
                                                                                  #:1341




      1   SO STIPULATED BY:
      2                                 KNOBBE, MARTENS, OLSON & BEAR, LLP
      3
          Dated: September 3, 2019     By: /s/ Marko R. Zoretic
      4                                    Stephen C. Jensen
      5                                    Sheila N. Swaroop
                                           David G. Jankowski
      6                                    Marko R. Zoretic
      7                                    Benjamin J. Everton
                                           Douglas B. Wentzel
      8
      9                                 Attorneys for Plaintiff
                                        FISHER & PAYKEL HEALTHCARE LIMITED
    10
    11
                                        KING & SPALDING LLP
    12
    13    Dated: September 3, 2019     By: /s/ Christopher C. Campbell (with permission)
    14                                     Joseph Akrotirianakis
                                           James P. Brogan
    15                                     Christopher C. Campbell
    16                                     Matthew E. Carey
                                           Peter J. Sauer
    17
    18                                  Attorneys for Defendant
                                        FLEXICARE INCORPORATED
    19
    20    IT IS SO ORDERED.
    21
    22
          Dated: September 3, 2019
    23                                     Hon. Douglas F. McCormick
    24                                     United States Magistrate Judge

    25
    26
    27
    28
                                               -20-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    24 of
                                                         Page  2325
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112756
                                                                                  #:1342




      1                            EXHIBIT A
                  AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
      2
      3         I,                         , of _____________________________ [print
      4   or type full address, and identify company, partnership or organization and its
      5   address if applicable], declare and say that:
      6         1.     I am employed as ________________________________ by
      7   _____________________________________________________________.
      8         2.     I have read the Stipulated Protective Order in Fisher & Paykel
      9   Healthcare Limited v. Flexicare Incorporated, 8:19-CV-00835-JVS-DFM,
    10    pending in the United States District Court for the Central District of California,
    11    and have received a copy of the Stipulated Protective Order (“Protective Order”).
    12    I, and my above-identified company, partnership or organization, hereby agree to
    13    comply with and be bound by the terms and conditions of that Order unless and
    14    until modified by court order.
    15          3.     I, and my above-identified company, partnership or organization,
    16    promise to use any and all “Confidential,” “Highly Confidential-Attorneys’ Eyes
    17    Only,” or “Restricted Confidential – Competitively Sensitive” information, as
    18    defined in the Protective Order, given to me only in a manner authorized by the
    19    Protective Order, and only to assist counsel in the litigation of this matter.
    20          4.     I, and my above-identified company, partnership or organization,
    21    promise to not disclose or discuss such “Confidential,” “Highly Confidential-
    22    Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively Sensitive”
    23    information with anyone other than the persons authorized in accordance with
    24    Paragraphs 11-13 of the Protective Order.
    25          5.     When I have completed my assigned or legal duties relating to this
    26    litigation, I, and my above-identified company, partnership or organization, will
    27    return all confidential documents and things that come into our possession, or that
    28    we have prepared relating to such documents and things, to counsel for the party
                                                  -21-
 Case
Case   1:99-mc-09999 Document
     8:19-cv-00835-JVS-DFM    1122-1 49
                           Document   Filed  10/06/20
                                          Filed        Page
                                                09/03/19    25 of
                                                         Page  2425
                                                                  of PageID
                                                                     24 Page#: ID
                                                                               112757
                                                                                  #:1343




      1   by whom I am employed or retained. I acknowledge that such return or the
      2   subsequent destruction of such materials shall not relieve me, and my above-
      3   identified company, partnership or organization, from any of the continuing
      4   obligations imposed by the Protective Order.
      5              6.    I, and my above-identified company, partnership or organization,
      6   further agree to submit to the jurisdiction of the United States District Court for
      7   the Central District of California with respect to enforcement of the Protective
      8   Order, even if such enforcement proceedings occur after termination of this
      9   action.
    10               7.    I understand that any disclosure or use of “Confidential,” “Highly
    11    Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
    12    Sensitive” information in any manner contrary to the provisions of the Protective
    13    Order may subject me to sanctions for contempt of court.
    14               8.    I am a duly authorized representative of ____________________
    15    [identify company, partnership or organization if applicable] and have full
    16    authority to enter into this Undertaking on behalf of the above-identified
    17    company, partnership or organization as of the date set forth below.
    18               I declare under penalty of perjury that the foregoing is true and correct.
    19               [if executed outside of the United States: I declare under penalty of perjury
    20    under the law of the United States of America that the foregoing is true and
    21    correct.]
    22               Executed this        day of             , 2019 at                        .
    23
    24
    25
    26    31236856

    27
    28
                                                      -22-
